Bleckley, Chief Justice.
The facts appear in the official repoi’t. Erom the briefs of counsel and their arguments here we understand the controversy between the parties to be confined to a construction of the fourth item in the will of Mrs. Cabiness, and to the effect of the sale and conveyance made by Anderson as trustee in 1860, by which he undertook to pass the fee, not merely Mrs. Anderson’s life-estate, in. premises embraced both in the will and his deed. It does not appear whether the children of Mrs. Anderson were in being when the will took effect, or when, if at all, they attained their majority. All we know of them is that they, as well as their mother, were living when the case was tried. Nor is there anything disclosed as to the possession of the premises by any person at any time, except that the testatrix, Mrs. Cabiness, had possession before and at the time of her death. The court below construed the will properly, and we have indicated and indorsed that construction in the head-note. Bull v. Walker, 71 Ga. 195; Carswell v. Lovett, 80 Ga. 36. There is nothing in the facts on which to predicate any direct decision as to the effect of prescription, but we have indicated at the conclusion of the head-note the general rule on that subject. Bagley v. Kennedy, 81 Ga. 721. Judgment affirmed.